             Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                                       DISTRICT OF COLUMBIA



CENTER FOR BIOLOGICAL DIVERSITY
  378 N. Main Ave.
  Tucson, AZ 85701,

                 Plaintiff,                       Civ. No.: 1:21-cv-2210

        v.

U.S. ENVIRONMENTAL PROTECTION
AGENCY,
   1200 Pennsylvania Avenue, N.W.
   Washington, DC 20460,

        and

MICHAEL REGAN, in his official capacity
as Administrator, U.S. Environmental
Protection Agency
   1200 Pennsylvania Avenue, N.W.
   Washington, DC 20460,

                 Defendants.



                 COMPLAINT FOR DECLARATORY AND OTHER RELIEF

                                          INTRODUCTION

        1.       Polyvinyl chloride (“PVC”), commonly known as “PVC” or “vinyl,” is one of the

most commonly used types of plastic in the world. Found in packaging, children’s toys, building

materials, and hundreds of other products, PVC is ubiquitous in American life.



Ctr. for Biological Diversity v. EPA                                                          1
Complaint
             Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 2 of 13




        2.       Scientists have long understood that PVC is highly toxic to human health and the

environment. At every stop of its lifecycle—from production, use, and disposal—PVC results in

the release of toxic chemicals that build up in the water, air, and food chain.

        3.       Despite its status as “one of the most hazardous consumer products ever created,”

PVC and its associated chemical additives are managed in much the same way as food scraps and

grass clippings after disposal.

        4.       In recognition of this threat, on July 24, 2014, Plaintiff Center for Biological

Diversity (“the Center”) formally petitioned the U.S. Environmental Protection Agency (“EPA”)

to classify discarded PVC as hazardous waste under the Resource Conservation and Recovery

Act (“RCRA”), 42 U.S.C. §§ 6901–6992k.

        5.       Discarded PVC satisfies the criteria for hazardous waste designation as defined by

both the statute and its implementing regulations.

        6.       Designation of discarded PVC as hazardous waste would require the agency to

revise its solid waste management guidelines to reduce the significant threats to human health

and the environment arising from the improper disposal of this plastic trash.

        7.       In addition, the Center asked that EPA initiate rulemaking under the Toxic

Substances Control Act (“TSCA”) to address the serious risks associated with PVC, vinyl

chloride, and phthalate plasticizers.

        8.       On October 24, 2014, EPA denied the TSCA portion of the petition. EPA stated at

that time it was continuing to review the requests for action under RCRA.

        9.       Nearly seven years later, EPA has not responded to the RCRA portion of the

Center’s 2014 petition.




Ctr. for Biological Diversity v. EPA                                                                2
Complaint
          Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 3 of 13




        10.     Accordingly, this case challenges the failure of the Defendant EPA to comply

with its nondiscretionary obligations under RCRA, 42 U.S.C. § 6974(a), or alternatively, the

Administrative Procedure Act (“APA”), 5 U.S.C. §§ 551–559, 701–706, to take final action on

the Center’s petition within a reasonable time.

        11.     RCRA expressly authorizes “any person” to seek promulgation of a new

environmental rule. 42 U.S.C. § 6974. RCRA stipulates that an agency “shall take action” with

respect to a petition within a “reasonable time” following its receipt and “shall publish notice of

such action in the Federal Register, together with the reasons therefor.” Id. § 6974(a). RCRA

authorizes citizens to file suit against EPA to compel the completion of any nondiscretionary

duty. Id. § 6972(a)(2).

        12.     The APA allows any interested person to submit a petition for the “issuance,

amendment, or repeal of a rule.” 5 U.S.C. § 553(e). Failure to respond to such a petition within a

reasonable timeframe constitutes a violation of an agency’s duty under the APA. 5 U.S.C.

§§ 555(b), 706(1).

        13.     The Center is seeking declaratory judgment that EPA has failed to act within a

reasonable timeframe and an order compelling EPA to take final action on the Center’s petition

for regulations to classify discarded PVC as hazardous waste.

                                   JURISDICTION AND VENUE

        14.     This court has jurisdiction over this action pursuant to the APA, 5 U.S.C. §§ 702–

706; RCRA, 42 U.S.C. § 6972(a)(2); and 28 U.S.C. §§ 1331 (federal question), 1346 (action

against the United States), 1361 (action to compel officer of the United States to perform his or

her duties), and 2201–02 (declaratory and further relief).




Ctr. for Biological Diversity v. EPA                                                                  3
Complaint
            Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 4 of 13




        15.      An actual controversy exists between the parties within the meaning of 28 U.S.C.

§ 2201.

        16.      Venue is properly vested in this district pursuant to 28 U.S.C. § 1391(e) because

Defendants reside in this judicial district and a substantial part of the events or omissions giving

rise to the claim occurred in this district. In addition, RCRA states that citizen suits against the

EPA Administrator for failure to perform any nondiscretionary duty may be brought in the

District Court of the District of Columbia. 42 U.S.C. § 6972(a)(2).

        17.      The federal government has waived sovereign immunity in this action pursuant to

42 U.S.C. § 6972(a)(2) and 5 U.S.C. § 702.

        18.      Pursuant to 42 U.S.C. § 6972(c), Plaintiff Center for Biological Diversity

provided Defendants with notice of their RCRA violation more than 60 days prior to the

commencement of this lawsuit.

                                              PARTIES

        19.      Plaintiff Center for Biological Diversity (“the Center”) is a non-profit

organization with more than 84,000 active members nationwide. The Center is headquartered in

Arizona and maintains offices across the country, including in Washington, D.C. The Center

works through science, law, and policy to secure a future for all species, great or small, hovering

on the brink of extinction. The Center’s mission also includes protecting air quality, water

quality, and public health. In pursuit of this mission, the Center has been working to stem the

environmental and public health harms from plastics production, use, and disposal throughout the

United States.

          20.    The Center brings this action on behalf of itself and its members, many of whom

have interests in a clean environment, healthy waterways, and human health that are currently



Ctr. for Biological Diversity v. EPA                                                                   4
Complaint
          Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 5 of 13




threatened by the improper disposal of PVC. The Center’s and its members’ interests are injured

by EPA’s failure to respond within a reasonable time to its petition to amend hazardous waste

regulations to better address disposal of PVC. This failure constitutes an unreasonable delay

within the parameters of RCRA and the APA. 42 U.S.C. § 6974(a); 5 U.S.C. §§ 555(b), 706(1).

American consumers dump billions of pounds of PVC into landfills every year, where toxins

from PVC migrate into waterways and harm the environment and human health. PVC pollution

from disposal in landfills is knows to leach toxic vinyl chloride and phthalates into the

surrounding environment, which then seep into the soil and groundwater. By failing to respond to

the Center’s petition—and meaningfully regulate the disposal of PVC—more pollution

accumulates in the environment and harms Center’s and its members’ interests.

        21.     For example, one Center member lives near a landfill. She is harmed by the

continuing accrual of PVC in the nearby landfill, where it migrates into the aquatic environment

and bioaccumulates through the food chain. She is harmed by the leaching of toxic substances

from disposed PVC materials into groundwater and the soil, where it contaminates her well and

vegetable garden. Her interests in clean water and healthy wildlife are harmed by this

contamination. She is aware of, and worried about, the risk to her own health that these toxins

pose.

        22.     In addition, EPA’s failure to provide a timely response to the Center’s petition

effectively subverts the ability of the Center and its members to meaningfully participate in the

rulemaking process. RCRA makes clear that the public should be involved in the development,

revision, and implementation of regulations regarding hazardous waste. EPA’s delay causes

procedural and informational injuries to the Center and its members and deprives them of

informational and procedural benefits that would aid them in their efforts to protect water quality



Ctr. for Biological Diversity v. EPA                                                                5
Complaint
          Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 6 of 13




and wildlife from PVC. Such delay also obstructs the efficacy of regulations in addressing toxic

contamination from plastic waste. Accordingly, the Center and its members suffer from both

procedural and informational injuries.

        23.     The Center’s injuries are directly traceable to EPA’s failure to respond to the

Center’s petition and EPA’s delayed action to update a rule that is critical to both human health

and the health of the natural environment. The tangible, procedural, and informational harms to

the interests of the Center and its members are actual and concrete injuries.

        24.     The declaratory relief sought herein would redress the Center’s and its members’

injuries. An order compelling EPA to take action on the petition would remedy the Center’s

injuries. Plaintiff and its members will continue to be prejudiced by EPA’s unlawful actions

unless and until this Court provides the relief prayed for in this Complaint.

        25.     Defendant EPA is a federal agency charged with the implementation of RCRA.

Defendant Michael Regan is the Administrator of the EPA and is sued in his official capacity.

Administrator Regan directs all business of the EPA. The EPA Administrator is ultimately

responsible under federal law for ensuring that the actions and decisions of the EPA comply with

all applicable laws and regulations, including RCRA. EPA and Administrator Regan have the

authority and ability to remedy the harm inflicted by their failure to act.

                                       LEGAL BACKGROUND

                       Resource Conservation and Recovery Act (RCRA)

       17.       Congress enacted RCRA, 42 U.S.C. §§ 6901—6992k, to recognize that economic

and population growth had “resulted in a rising tide of scrap, discarded, and waste materials,”

leading to endangerment of public health and “needless[ ]” pollution of the environment. Id.




Ctr. for Biological Diversity v. EPA                                                                6
Complaint
          Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 7 of 13




§ 6901(a), (b). The law provides a comprehensive framework to ensure the safe treatment,

storage, and disposal of hazardous materials. See id. §§ 6921–6939g.

       18.        “Hazardous waste” includes any discarded material or solid waste that may pose

“a potential hazard to human health or the environment when improperly treated, stored,

transported, or disposed of, or otherwise managed.” 42 U.S.C. § 6903(5).

       19.        EPA has developed criteria governing the identification and listing of hazardous

wastes. These regulations authorize EPA to classify as hazardous waste any solid waste that

typically contains a designated “toxic constituent,” provided that the agency’s analysis of 11

enumerated factors reveals that “the waste is capable of posing a substantial present or potential

hazard to human health or the environment when improperly . . . managed.” 40 C.F.R.

§ 261.11(a)(3).

       20.        EPA must classify substances as hazardous waste if they satisfy criteria indicating

they “may” pose a hazard to human health or the environment. 42 U.S.C. § 6903(5).

       21.        As the General Accounting Office observed over thirty years ago, “[t]he first steps

to successful nationwide management of hazardous waste are identifying which wastes present a

clear threat to human health and the environment and then expeditiously bringing these wastes

under regulatory control.”1

       22.        Under RCRA, EPA has broad authority to prescribe all regulations necessary to

“promote improved solid waste management techniques” and “assur[e] that hazardous waste

practices are conducted in a manner which protects human health and the environment.” 42

U.S.C. § 6902(a)(1), (4); see id. § 6921(a).



1
 U.S. Gov’t Accountability Off., GAO/RCED-88-115, Hazardous Waste: New Approach
Needed to Manage the Resources Conservation and Recovery Act 17,
https://www.gao.gov/assets/rced-88-115.pdf.
Ctr. for Biological Diversity v. EPA                                                                 7
Complaint
           Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 8 of 13




        23.      Classifying PVC as hazardous waste would require EPA to revise regulations and

guidelines to reduce the significant threats to human health and the environment arising from the

improper disposal of this hazardous plastic trash.

        24.      RCRA empowers any person to seek further regulation of hazardous wastes,

including the listing of a substance as a hazardous waste, by petitioning EPA “for the

promulgation, amendment or repeal of any regulation under [the Act].” 42 U.S.C. § 6974(a). EPA

must “take action” with respect to petitions “within a reasonable time following receipt.” Id. EPA

must also “publish notice of such action in the Federal Register, together with the reasons

therefor.” Id.

        25.      RCRA authorizes any person to file suit against EPA to compel the completion of

any nondisrectionary duty. Id. § 6972(a)(2).

                                   Administrative Procedure Act

        26.      Pursuant to the APA, any interested person has “the right to petition for the

issuance, amendment, or repeal” of an agency rule. 5 U.S.C. § 553(e). Subsequently, an agency

has the duty to promptly answer such a petition. Id. § 555(e).

        27.      The APA provides for judicial review of agency actions, 5 U.S.C. § 702, and

requires that a court “compel agency action unlawfully withheld or unreasonably delayed.” 5

U.S.C. § 706(1).

                                       FACTUAL BACKGROUND

        28.      Polyvinyl chloride, also called “PVC” or “vinyl,” is found in thousands of

products ranging from food packaging to building materials to children’s toys. Many Americans

use PVC products every day without realizing the threat they pose to the environment and their

own health.



Ctr. for Biological Diversity v. EPA                                                                8
Complaint
          Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 9 of 13




        29.     PVC products contain vinyl chloride, a substance EPA acknowledges is a human

carcinogen, as well as significant concentrations of chemical additives, such as phthalate

plasticizers, known to have toxic, carcinogenic, and mutagenic effects on humans and other life

forms. Exposure to vinyl chloride, phthalate plasticizers, and other chemical additives is

associated with a broad array of developmental and behavioral abnormalities in humans, fish,

and wildlife.

        30.     Recent studies reveal that finished PVC products leach significant concentrations

of these compounds into the environment as they deteriorate with age, threatening severe

biological consequences. Substantial scientific evidence shows that the widespread

mismanagement of discarded PVC has distributed toxic chemicals throughout our environment,

threatening ecosystem health and endangering vulnerable portions of the human population.

        31.     For example, phthalate plasticizers are not chemically bound to PVC and enter the

environment naturally as discarded plastics deteriorate with age. High concentrations of these

compounds seep into soil and groundwater following conventional landfill disposal, ultimately

collecting in aquatic ecosystems and entering the food web. As a result of their widespread use

and significant ability to migrate, human exposure to multiple phthalate plasticizers is virtually

universal, beginning in the womb and continuing throughout life, raising concerns about negative

health consequences at every age.

        32.     Mounting scientific evidence links phthalate exposure to a broad array of health

and behavioral problems among humans and wildlife. Evidence shows that low levels of prenatal

phthalate exposure influence fetal hormone regulation, resulting in abnormal development of the

brain and reproductive organs. Ingestion of contaminated breast milk interferes with androgenic

hormone production in male infants—potentially affecting sexual development—and childhood



Ctr. for Biological Diversity v. EPA                                                                 9
Complaint
          Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 10 of 13




exposure may contribute to rising rates of attention deficit hyperactivity disorder, asthma, and

obesity. Among adult men, high concentrations of phthalate plasticizers correlate with poor

semen quality, abdominal obesity, and insulin resistance. Exposed women may be more likely to

suffer pregnancy complications and contract diabetes. In addition, scientific studies indicate that

phthalate plasticizers may have carcinogenic effects in the liver and other organs.

        33.     According to recent estimates, Americans discard over seven billion pounds of

PVC each year. There are no regulations regarding the disposal of discarded PVC, allowing it to

be thrown away in the same manner as orange rinds and newspapers. Experts anticipate that

annual waste generation will increase significantly in the near future as durable products and

construction goods reach the end of their useful lives. Disposal of PVC material poses a grave

danger to the American public.

        34.     Designation of PVC as a hazardous waste under RCRA would result in

promulgation of a comprehensive regulatory scheme to ensure protection of human health and

the environment. These safeguards would include standards applicable to generators and

transporters; requirements regarding storage and disposal; and an extensive “cradle to grave”

manifest system to track the generation, transport, and receipt of hazardous wastes.

        35.     Because new scientific information indicates that PVC satisfies EPA’s criteria for

hazardous waste, 40 C.F.R. § 261.11(a)(3), the Center submitted a petition on July 24, 2014,

requesting the agency exercise its authority under RCRA to designate discarded PVC as

hazardous waste. The Center also requested the agency revise its solid waste management

guidelines to reduce the threats to human health and the environment arising from the improper

disposal of PVC. The Center’s petition provided extensive scientific information on the threats




Ctr. for Biological Diversity v. EPA                                                               10
Complaint
          Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 11 of 13




posed by PVC and its constituent components and analyzed the eleven regulatory factors that

EPA evaluates in all hazardous waste designations. See id.

        36.     In addition, the Center’s petition asked EPA to regulate PVC pursuant to its

authority under the Toxic Substances Control Act (“TSCA”). On October 24, 2014, EPA

responded to the TSCA portion of the Center’s petition, denying the request to initiate

rulemaking under TSCA. In its response, EPA stated that it continued to evaluate the Center’s

requests for action under RCRA.

        37.     EPA has failed to provide the Center with a substantive response granting or

denying its rulemaking petition pursuant to RCRA, or otherwise act to designate discarded PVC

as hazardous waste.

                                       CLAIMS FOR RELIEF

                   Violation of the Resource Conservation and Recovery Act

        38.     The Center realleges and incorporates, as if fully set forth herein, each and every

allegation in the preceding paragraphs of this Complaint.

        39.     RCRA allows “any person” to petition the EPA for the “promulgation,

amendment or repeal of any regulation” under the Act. 42 U.S.C. § 6974(a). The Center

exercised this right when it submitted a petition to classify discarded PVC as hazardous waste.

        40.     EPA has a duty to promptly answer such a petition. 42 U.S.C. § 6974(a). RCRA

mandates that EPA “shall take action with respect to such petition and shall publish notice of

such action in the Federal Register, together with the reasons therefor” within a reasonable time

following the receipt of such petition. Id.




Ctr. for Biological Diversity v. EPA                                                              11
Complaint
          Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 12 of 13




        41.     RCRA provides for judicial review against EPA when the agency has failed to

perform a nondiscretionary duty under RCRA. 42 U.S.C. § 6972(a)(2). RCRA allows a court to

order the completion of any nondiscretionary duty. Id.

        42.     EPA has failed to formally respond to, or otherwise take action on, the Center’s

July 2014 petition to issue a rule regarding the classification of discarded PVC as hazardous

waste. EPA’s failure to take action on the Center’s petition, and to publish notice of such action

in the Federal Register, violates the agency’s nondiscretionary duty under RCRA to respond to

petitions within a reasonable time. 42 U.S.C. § 6974(a)

                          Violation of the Administrative Procedure Act

        43.     The Center realleges and incorporates, as if fully set forth herein, each and every

allegation in the preceding paragraphs of this Complaint.

        44.    EPA’s failure to respond to the Center’s petition alternatively constitutes agency

action that is unreasonably delayed and/or unlawfully withheld under the APA. 5 U.S.C.

§ 706(1). Pursuant to the APA, any interested person has the right to petition for the “issuance,

amendment, or repeal of any agency rule.” Id. § 553(e). The APA mandates that EPA respond to

such a petition “within a reasonable time,” id. § 555(b), and requires a court to “compel agency

unlawfully withheld or unreasonably delayed.” Id. § 706(1). Because EPA has failed to respond

to the Center’s 2014 petition, its failure is a violation of the agency’s duty to respond to a petition

for rulemaking in a timely manner. Id. §§ 555(b), 706(1).

                                       PRAYER FOR RELIEF

        For the reasons stated above, the Center respectfully requests that the Court:

        1.     Declare that EPA has violated its duty under RCRA by failing to take action on the

Center’s petition within a reasonable timeframe, 42 U.S.C. § 6974(a), or alternatively, declare



Ctr. for Biological Diversity v. EPA                                                                12
Complaint
          Case 1:21-cv-02210-JDB Document 1 Filed 08/19/21 Page 13 of 13




that EPA’s failure to respond to the Center’s petition constitutes agency action unlawfully

withheld or unreasonably delayed under the APA, 5 U.S.C. §§ 555(b), 706(1);

        2.     Order EPA to act on the Center’s petition for issuance of a rule classifying

discarded PVC as hazardous waste and revising its solid waste management guidelines to reduce

the threats from the improper disposal of PVC, and publish notice of such action in the Federal

Register as RCRA requires, 42 U.S.C. § 6974(a);

        3.     Award the Center its costs of litigation, including reasonable attorneys’ fees; and

        4.     Grant the Center such other relief as the Court deems just and proper.



DATE: August 19, 2021                        Respectfully submitted,


                                             s/ Kristen Monsell
                                             Kristen Monsell (DC Bar No. CA00060)
                                             Emily Jeffers (CA Bar No. 274222)*
                                             Center for Biological Diversity
                                             1212 Broadway, Suite 800
                                             Oakland, CA 94612
                                             Phone: (510) 844-7100
                                             Email: kmonsell@biologicaldiversity.org
                                             Email: ejeffers@biologicaldiversity.org


                                             *Application for admission pro hac vice forthcoming

                                             Attorneys for Plaintiff




Ctr. for Biological Diversity v. EPA                                                              13
Complaint
